At the outset, allow me to congratulate you, Minister Miroslav Lajčák, on your election to the presidency of the General Assembly at its seventy-second session. You are a long-standing friend, and I know that you will be able to successfully carry out the task entrusted to you.
My thoughts today are especially with the United States, Mexico and the Caribbean, which have been repeatedly struck by misfortune. My country is doing everything in its power to assist them in those humanitarian emergencies.
My message is simple. In a context where crisis hotbeds are proliferating and tensions are increasing, it is multilateralism that must prevail, meaning cooperation, dialogue and seeking solutions within the multilateral framework. More than ever, multilateralism and cooperation must take precedence over unilateral approaches and national selfishness, in the interests of our common good and our common humanity.
When facing crises, the world expects a lot from the United Nations. The appointment of our new Secretary- General, António Guterres, through an unprecedented process characterized by greater transparency, grants him new legitimacy that he can put to the service of his work and that of the Organization itself. It also allows him to initiate three major reform projects — as he has indicated, with regard to the management of the Secretariat, the reorganization of the peace and security pillar and the repositioning of the United Nations development system. A rationalization of the latter, both at Headquarters and in the field, is of particular interest to my country, as 30 per cent of our official development assistance is channelled through multilateral organizations.
Reform efforts must be borne on all fronts and all aspects of our Organization. In that regard, progress is still to be made on the part of the Security Council. It must become more transparent, even though efforts have been made in that area. It must become more representative of today’s world. It is also worth remembering that Security Council membership carries obligations as well as rights. We regret that in the past 12 months we have seen abusive use of the right of the veto. Luxembourg was one of the first to advocate the code of conduct for the Accountability, Coherence and Transparency group to prevent crimes of genocide, war crimes and crimes against humanity. We also strongly support the French-Mexican initiative, whereby relevant States give up their right to the veto in the event of mass atrocity.
For the United Nations to be able to implement an ambitious agenda, it must have sufficient resources. However, the budgetary situation of the United Nations remains difficult, notably, but not solely, because of the new approach by the American Administration. That may prevent agencies from fulfilling their core mission. Clearly, we need to go back to the drawing board. My country supports the idea of a budgetary compact for development.
Luxembourg contributes 1 per cent of its gross national income to official development assistance. Our annual voluntary contributions to the various agencies is in excess of $35 million for 2017. The funding requirements for achieving the goals of the 2030 Agenda for Sustainable Development are enormous.
Progress has been made in terms of funding to combat climate change. To take the case of Luxembourg, my country has set up a green stock exchange with a current capitalization of more than €57 billion. We plan to use that model to set up future instruments for sustainable development financing on the basis of a broader range of development goals.
At the High-level Political Forum on Sustainable Development in July, Luxembourg presented its voluntary national review for the implementation of the 2030 Agenda for Sustainable Development. The preparation of that review enriched the debate in my country, enabling us to mobilize efforts and strengthen ownership among all stakeholders of the 2030 Agenda. Those efforts will translate into the adoption of a new sustainable development plan that will guide the work of the public authorities and that of civil society and private-sector actors in the decade ahead.
My country acts with conviction within both a European and a multilateral framework. The context of globalization means that there is no other choice. That is true in the area of trade, even though bilateral regional agreements may complement that framework. That is also true in a whole series of other areas, above all in the fight against climate change. We are fully committed to the Paris Agreement on Climate Change, and we regret that one of the major international actors has distanced itself from that instrument. We hope that it will be possible to bring that actor back, as it is true that a truly global framework would not be complete without it. I would also like to point out my country’s support for the French initiative of a global pact for the environment, which will be able to provide a political framework in the future, giving coherence to all existing instruments.
If there is one phenomenon that is more a product of globalization than any other, it is population movements. There are multiple reasons for that, such as demographic pressure, climate change, conflict and humanitarian disasters. Understandable economic motives, both in countries of origin and in countries of destination, are also often the basis for such movements. In any case, that is a problem that needs to be addressed, and it is very useful that it should be dealt with at the level of our Organization. Next year will see the establishment of new instruments with regard to both refugees and migration. The dividing line between the two will not always be easy to draw.
With regard to migration, the current phase has allowed us to take stock of the situation, which does not always correspond to preconceived notions. First, there is the fact that most of the major transregional movements today are South-South movements. Secondly, there is the fact that, depending on the circumstances, many countries are simultaneously countries of origin, countries of transit and host countries. It is therefore an issue that goes beyond a single North-South logic, although I do not deny the difficulties and concerns arising from the European refugee crisis in 2015 and 2016. Many refugees were forced to move either due to legitimate concerns for their physical safety or humanitarian disasters arising from conflicts.
In that regard, the situation in the Middle East continues to raise concerns. Beyond the persistent obstacles to seeking a political solution between Israel and Palestine, the situations in Syria and Yemen are apocalyptic, Libya is engulfed by violence and civil war, and new tensions are emerging in the Gulf countries. The international community must do everything in its power to reduce those tensions.
The Israeli-Palestinian conflict has lost none of its core importance. The total absence of credible political prospects could lead at any moment to a new eruption of violence and creates fertile ground for hatred and terrorism. Security Council resolution 2334 (2016), adopted on 23 December 2016, which again calls on Israel to immediately and completely cease all its settlement activities in the occupied Palestinian territories, including East Jerusalem, is not directed against Israel. The resolution targets a status quo that has become untenable and unacceptable. It aims to contribute to ensuring peace for Israel.
The recent announcement of general elections being organized in Palestine offers a slight hope for reconciliation. We must seize that opportunity, which also, clearly, requires responsibility on the part of Palestinian leaders, and I have trust in President Abbas in that regard. By continuing settlement in the West Bank and East Jerusalem, the Israeli Government is directly jeopardizing the two-State solution, the only fair and equitable way to make possible a lasting solution of the Israeli-Palestinian conflict. In this fiftieth year of Israeli occupation, the trend on the ground is very worrying. But that is not a reason to give up. On the contrary, the international community must mobilize to change the situation.
In Syria, all stakeholders must realize that peace will return only if a comprehensive, genuine, inclusive political transition is implemented. In this seventh year of the conflict, a lasting political solution depends upon the commitment of countries that can exert political, military or economic influence on the warring parties in Syria. Every effort must be made to ensure that negotiations in Geneva under the United Nations continue and make progress. The Astana process alone is not enough. We should improve humanitarian access and extend the de-escalation zones and local ceasefires, which remain a glimmer of hope for a ravaged population.
In Iraq, it was announced that a referendum would be held on 25 September 2018 in the Kurdistan region. Our position is to support the unity, sovereignty and territorial integrity of Iraq. A united, stable and democratic Iraq should guarantee the interests of all citizens. The federal Government and the Kurdish Regional Government established excellent cooperation during the horrible military campaign against Da’esh. The differences that remain between them must be resolved through a peaceful and constructive dialogue that leads to an agreed solution in the framework of the Iraqi Constitution.
We have to do everything we can to calm the situation in the region. It also means maintaining and rigorously implementing the Iran nuclear deal, which helps to reduce the risk of proliferation. The agreement was signed not only bilaterally between the United States and Iran, but also by the European Union, Russia, China, Germany, France and the United Kingdom, as well as being endorsed by Security Council resolution 2231 (2015).
That is also important in the context of the North Korean regime’s headlong rush, which is multiplying provocations by accelerating its nuclear and ballistic programme through nuclear tests and missile launches. That is unacceptable and, like many other countries, Luxembourg strongly condemns those acts by Pyongyang. The Security Council has just strengthened the sanctions regime, and the European Union will do the same. Only the determination and the resolve of the international community will bring the regime back to reason, and hopefully to the negotiation table. If we call for resolve, we must also avoid an escalation that would lead to a catastrophe. To reach true de-escalation, we must not close the door to diplomacy and dialogue. The Iran agreement can serve as an inspiration in that regard. It demonstrates that an appropriate policy, combining pressure and dialogue, can lead to results.
Africa continues to mobilize the energies of international actors in the areas of development, peacekeeping, peacebuilding, conflict prevention and combating terrorism. The political and humanitarian situations in South Sudan, around Lake Chad, the Central African Republic and the Democratic Republic of the Congo are extremely worrying. As in the case of the Sahel and Mali, such situations are often the result of non-State actors, which render a number of mechanisms inoperative.
Luxembourg is committed to the activities of its African partners, including at the regional level. We will therefore support the deployment of the Force conjointe du G5 Sahel.
In that context, it is also essential to develop the various instruments of international criminal justice. We must continue to support the International Criminal Court (ICC), whose scope should be extended. I would like to say here how pleased we are that the trend towards disengagement by African States has been halted. Clearly, the scope of the ICC is not confined to Africa, and any such perception should be avoided.
We have supported the international, impartial and independent inquiry mechanism on the most serious crimes committed in Syria since March 2011. We call upon all Member States to participate in financing the mechanism before it can be incorporated into the United Nations regular budget. We also support initiatives on the responsibility of Da’esh for the crimes committed in Iraq, as endorsed today by the Security Council.
The current session of the General Assembly focuses on people and their right to peace and a decent life. Human rights and the dignity of the human being must guide all our actions. All of the situations I have just mentioned give rise to human rights violations. In a cruel irony, those violations are sometimes also committed by those who were least expected to do so. I congratulate Secretary-General António Guterres for having referred the extreme deterioration of the situation of the ethnic and religious minority in Myanmar — the Rohingya minority — to the Security Council. The Burmese authorities must cease military operations and ensure humanitarian access. Ethnic cleansing has no place in the twenty-first century, not in Myanmar or anywhere else.
Human trafficking, sexual exploitation in conflict situations and violations of the rights of children in armed conflict situations are all scourges that are unfortunately still raging. We must not be content with denouncing them, but ensure that we support and strengthen our financial and human resources, including the institutions that counter those scourges.
The right to dignity is also reflected in respect for the physical integrity of women and girls. In recent decades, we have been able to reduce maternal mortality by almost half, but access by women and girls to sexual and reproductive rights in health care is now being challenged in some parts of the world. Every day, more than 800 women and adolescent girls die from pregnancy-related causes. More than 22 million unsafe abortions are recorded each year. Those statistics are horrifying. That is why Luxembourg, alongside our partners such as Belgium, Denmark and the Netherlands, has joined the SheDecides initiative by providing €2 million in additional funding this year to support the United Nations Population Fund. Women’s health is one of the top priorities of Luxembourg’s health strategy and cooperation. I assure the Assembly that my country will continue to support the access of girls and women to sexual and reproductive rights and health.
Sometimes defending human rights is reduced to its simplest expression — no more or less than ensuring the physical survival of the population. I mentioned catastrophic humanitarian situations in several countries. Luxembourg responded to the United Nations appeal to the famine crisis in three African countries and Yemen. For those four countries — Somalia, South Sudan, Nigeria and Yemen — my country has pledged more than €10 million in 2017. We are also a signatory to the Grand Bargain on humanitarian financing, which gives more flexibility, predictability and continuity to international humanitarian efforts.
I mentioned our Organization and the world. Let me say a few words about Europe. Europe is not immune to the tensions in the international order, or should I say, international disorder? In Ukraine, the past year was marked by renewed hostilities, with numerous violations of the ceasefire, despite the efforts of the Organization for Security and Cooperation in Europe and the Trilateral Contact Group. I hope that the Normandy format talks can continue and lead the parties to fully implement the Minsk agreements in order to guarantee the territorial integrity, sovereignty and unity of Ukraine.
Europe is not immune to the upheavals of globalization, either. It is victim to repeated acts of pointless and indiscriminate acts of terrorism. It is also a place where nationalist movements are fuelled by an anti-immigrant or anti-refugee backlashes. Moreover, sharing the burden of taking in refugees has been far from exemplary in some communities, but also in some States, including European Union member States. And yet, while they were capable of adding momentum to the worst fears a year ago, populist movements are on the decline in Europe, even if they are often an electoral reality. The taking in of hundreds of thousands of refugees occurs year in year out, and there is renewed optimism, including prospects for economic growth. I call for a Europe that rejects withdrawal into isolation, a Europe free of conflict that does not give way to intimidation, not even in its own neighbourhood, a Europe that puts the person at the centre of its efforts and which is resolutely committed to the multilateral system.
The tensions in the international system are the result of major trends such as growing inequality, migratory flows and climate change. They pit two visions against each other — one based on force, the law of the jungle, unilateralism and national selfishness, even nationalism; the other on the primacy of multilateralism, solidarity, universal values, human rights and the rule of law. Luxembourg is committed to the latter vision. The challenges I have outlined need to be tackled in a multilateral system with strong institutions — a multilateral system inspired by the Charter of the United Nations, which enshrines human dignity and the sovereign equality of all States. That is the best recourse for the vast majority of the States of the international community and for the peoples of the United Nations, which we represent here. At its heart, multilateralism is the foundation of the United Nations. To challenge it would be to question the inspiration behind the United Nations — the creation of an international order based on the rule of law, in the service of peace and freedom.